                                            Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        JEFFREY N WEISS,                            Case No. 20-cv-08124-CRB
                                   9                   Plaintiff,
                                                                                        ORDER DENYING MOTION FOR A
                                  10              v.                                    PRELIMINARY INJUNCTION AND
                                                                                        GRANTING MOTION TO DISMISS
                                  11        AMERICAN ACADEMY OF
                                            OPHTHALMOLOGY, INC.,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14           Plaintiff Dr. Jeffrey Weiss is suing Defendant American Academy of
                                  15   Ophthalmology, Inc. (AAO). Dr. Weiss alleges that AAO has been conducting an ethics
                                  16   investigation of Dr. Weiss without following AAO’s established procedures, and that his
                                  17   potential termination or suspension from membership in AAO would thus violate his “right
                                  18   to fair procedure” under California law. Dr. Weiss has moved for a preliminary injunction
                                  19   that would enjoin AAO from taking any further action in its investigation. AAO has
                                  20   moved to dismiss this suit as unripe and for failure to state a claim for which relief may
                                  21   granted. Because the Court lacks jurisdiction over Dr. Weiss’s right to fair procedure
                                  22   claim, and Dr. Weiss’s complaint does not state any other claim for which relief may be
                                  23   granted, the Court denies Dr. Weiss’s motion for a preliminary injunction and grants
                                  24   AAO’s motion to dismiss with leave to amend. The Court determines that there is no need
                                  25   for oral argument.
                                  26   I.      BACKGROUND
                                  27           Dr. Weiss, a Florida resident, is an ophthalmologist and a member of AAO. See
                                  28   Complaint (dkt. 1) ¶¶ 3, 8. He “conducts medical research to develop treatments for
                                          Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 2 of 9




                                   1   various medical conditions, including those causing vision impairment and blindness.” Id.
                                   2   ¶ 8. In 2013, Dr. Weiss designed a study “involving the isolation of autologous bone
                                   3   marrow derived stem cells . . . and the transfer of those cells to the eyes” to restore sight to
                                   4   visually impaired patients. Id. ¶ 14. In 2015, Dr. Weiss designed a second study “to
                                   5   continue to investigate the benefits” of this bone marrow derived stem cell treatment
                                   6   methodology. Id. ¶ 15. Dr. Weiss alleges that both studies were annually reviewed and
                                   7   approved by the “Institutional Review Board (IRB) maintained by the International
                                   8   Cellular Medical Society.” Id. ¶ 16.
                                   9          AAO’s “Code of Ethics” includes “Principles of Ethics,” “Rules of Ethics,” and
                                  10   “Administrative Procedures.” Id. ¶ 10. Under the Administrative Procedures, an Ethics
                                  11   Committee has authority to investigate whether an AAO member has violated the Rules of
                                  12   Ethics. Id. ¶ 11. The Committee must investigate “objectively and without prejudgment,”
Northern District of California
 United States District Court




                                  13   and the AAO member under investigation must receive notice of “the factual details of the
                                  14   challenge with sufficient particularity to permit the . . . member to respond to the challenge
                                  15   and prepare any necessary defense.” Id. ¶ 12.
                                  16          Dr. Weiss alleges that on July 24, 2017, the AAO Ethics Committee informed Dr.
                                  17   Weiss that it was concerned about his studies and asked Dr. Weiss to answer ten questions
                                  18   about them. See id. ¶ 18. After Dr. Weiss responded with answers, the Committee
                                  19   informed Dr. Weiss that it wished to review his research to assess his compliance with the
                                  20   AAO’s Rules of Ethics. Id. ¶ 20. AAO was concerned about potential violations of
                                  21   several Rules of Ethics, including Rule 3. Id. ¶¶ 20–21. At the time, Rule 3 required that
                                  22   any research be approved by “appropriate review mechanisms.” Id. ¶ 22. Dr. Weiss
                                  23   explained to AAO that his research was approved by IRB. Id.
                                  24          Dr. Weiss alleges that on May 1, 2018, the Committee “began a formal challenge
                                  25   into Dr. Weiss’s compliance” with the Code of Ethics. Id. ¶ 24. The Committee expressed
                                  26   concern about “research protocols,” the “scientific basis for the studies,” “participation
                                  27   fees,” and “advertisement” of the studies. Id. The Challenge also requested “objective
                                  28   documentation” of the results of the studies. Id. In his response, Dr. Weiss stated that he
                                                                                      2
                                          Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 3 of 9




                                   1   was unable to understand the nature of the charges against him and requested that the
                                   2   Committee disclose the factual details of the Challenge with enough particularity for him
                                   3   to respond and prepare any necessary defense. Id. ¶ 25. Dr. Weiss alleges that the
                                   4   Committee “did not disclose the factual basis of the challenge” in response. Id. ¶ 26.
                                   5   Although the Committee stated that it was not challenging the “scientific basis” of the
                                   6   research, it requested specific information relating to the results of the studies. Id. ¶ 27.
                                   7   Dr. Weiss turned over more than 40,000 pages of raw patient data, but did not send the
                                   8   Committee a requested “dataset analysis.” Id. ¶¶ 27, 28.
                                   9          The Committee has not made any final decisions regarding the Challenge. See id.
                                  10   ¶¶ 30–34. On October 22, 2020, the Committee informed Dr. Weiss that it would hold a
                                  11   virtual hearing on November 21, 2020 to address Dr. Weiss’s alleged non-observance of
                                  12   two Rules of Ethics (including Rule 3). Id. ¶ 31. Dr. Weiss alleges that the Committee
Northern District of California
 United States District Court




                                  13   intended to conduct a “sham hearing” and then “overrule the wisdom and reject the process
                                  14   of the IRB” without the authority to do so. Id. The Complaint does not describe any
                                  15   events that occurred during or after this planned hearing. Dr. Weiss maintains that he has
                                  16   not violated any Rules of Ethics, and alleges that “by pursuing this inquisition, the
                                  17   Committee has signaled that the outcome of the process is predetermined—Dr. Weiss will
                                  18   be found ‘guilty’—but that it must go through the motions of feigning a ‘fair’ trial first.”
                                  19   Id. ¶ 30. Although Dr. Weiss does not allege that the Committee has taken direct action
                                  20   against him as a result of its investigation, Dr. Weiss alleges that the Committee has
                                  21   nonetheless “mortally damaged” his medical practice by failing to follow its own
                                  22   confidentiality rules. Id. ¶ 33.
                                  23          On November 18, 2020, Weiss sued AAO, alleging that AAO is violating Dr.
                                  24   Weiss’s “right of fair procedure” under California law. See id. at 11. On December 11,
                                  25   2020, Dr. Weiss moved for a preliminary injunction. See Mot. for Injunction (dkt. 14).
                                  26   Dr. Weiss argues that under California Law, AAO cannot terminate or suspend his
                                  27   membership “in an arbitrary manner that did not follow the organization’s established
                                  28   procedures.” Complaint at 10. And Dr. Weiss seeks to enjoin AAO from continuing with
                                                                                      3
                                            Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 4 of 9




                                   1   the ethics inquiry. See Mot. for Injunction at 5. AAO has moved to dismiss. See Mot. to
                                   2   Dismiss (dkt. 17).
                                   3   I.      LEGAL STANDARD
                                   4           A.     Jurisdiction
                                   5           Under Article III of the U.S. Constitution, the Court has jurisdiction over only
                                   6   “cases” and “controversies.” U.S. Const. Art. III. If a plaintiff lacks standing, there is no
                                   7   Article III case or controversy, and the Court thus lacks jurisdiction. See, e.g., Spokeo,
                                   8   Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). To have standing, a plaintiff must establish
                                   9   (1) that he has suffered an injury in fact, (2) that his injury is fairly traceable to a
                                  10   defendant’s conduct, and (3) that his injury would likely be redressed by a favorable
                                  11   decision. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). To establish
                                  12   the first of these elements, a plaintiffs must demonstrate “‘an invasion of a legally
Northern District of California
 United States District Court




                                  13   protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not
                                  14   conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560).
                                  15           Similarly, “ripeness doctrine is drawn both from Article III limitations on judicial
                                  16   power and from prudential reasons for refusing to exercise jurisdiction.” Nat’l Park
                                  17   Hospitality Ass’n v. Dep’t of Interior, 538 U.S. 803, 808 (2003) (citation omitted).
                                  18   Ripeness is “designed to separate matters that are premature for review because the injury
                                  19   is speculative and may never occur from those cases that are appropriate for federal court
                                  20   action.” Wolfson v. Brammer, 616 F.3d 1045, 1057 (9th Cir. 2010) (citation omitted).
                                  21   “Ripeness has both constitutional and prudential components.” Id. The constitutional
                                  22   component “overlaps” with Article III’s “injury in fact” analysis, and requires determining
                                  23   “whether the issues presented are definite and concrete, not hypothetical or abstract.” Id.
                                  24   (citation omitted). The prudential component requires considering “the fitness of the
                                  25   issues for judicial decision and the hardship to the parties of withholding court
                                  26   consideration.” Id. (quoting Abbot Labs v. Gardner, 387 U.S. 136, 149 (1967)).
                                  27           A request for a declaratory judgment necessarily implicates these Article III
                                  28   considerations. The Declaratory Judgment Act gives federal courts discretion to “declare
                                                                                        4
                                          Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 5 of 9




                                   1   the rights and other legal relations of any interested party seeking such declaration,” but
                                   2   only “[i]in a case of actual controversy within its jurisdiction.” 28 U.S.C. § 2201(a).
                                   3   Thus, in determining whether it should issue a declaratory judgment, a court “must first
                                   4   inquire whether there is an actual case or controversy within its jurisdiction.” Principal
                                   5   Life Ins. Co. v. Robinson, 394 F.3d 665, 669 (9th Cir. 2009). If there is, the Court must
                                   6   then “decide whether to exercise its jurisdiction.” Id. At the first step, the case or
                                   7   controversy requirement is “identical to Article III’s case or controversy requirement.” Id.
                                   8   (quoting American States Ins. Co. v. Kearns, 15 F.3d 142, 143 (9th Cir. 1994)). “If a case
                                   9   is not ripe for review, then there is no case or controversy, and the court lacks subject
                                  10   matter jurisdiction.” Id. The question is whether “there is a substantial controversy,
                                  11   between parties having adverse legal interest, of sufficient immediacy and reality to
                                  12   warrant the issuance of a declaratory judgment.” Id. at 671 (quoting Maryland Cas. Co. v.
Northern District of California
 United States District Court




                                  13   Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941)). At the second step, in determining
                                  14   whether to exercise its jurisdiction to issue a declaratory judgment, the district court “must
                                  15   balance concerns of judicial administration, comity, and fairness to litigants.” Id. at 672
                                  16   (citation omitted).
                                  17          B.     Motion to Dismiss
                                  18          Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a complaint may be
                                  19   dismissed for failure to state a claim upon which relief may be granted. Fed. R. Civ. P.
                                  20   12(b)(6). Rule 12(b)(6) applies when a complaint lacks either “a cognizable legal theory”
                                  21   or “sufficient facts alleged” under such a theory. Godecke v. Kinetic Concepts, Inc., 937
                                  22   F.3d 1201, 1208 (9th Cir. 2019). Whether a complaint contains sufficient factual
                                  23   allegations depends on whether it pleads enough facts to “state a claim to relief that is
                                  24   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic
                                  25   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff
                                  26   pleads factual content that allows the court to draw the reasonable inference that the
                                  27   defendant is liable for the misconduct alleged.” Id. at 678. Evaluating a motion to
                                  28   dismiss, the Court “must presume all factual allegations of the complaint to be true and
                                                                                      5
                                             Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 6 of 9




                                   1   draw all reasonable inferences in favor of the nonmoving party.” Usher v. City of Los
                                   2   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). “[C]ourts must consider the complaint in its
                                   3   entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)
                                   4   motions to dismiss, in particular, documents incorporated into the complaint by reference,
                                   5   and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &
                                   6   Rights, Ltd., 551 U.S. 308, 322 (2007).
                                   7            If a court dismisses a complaint for failure to state a claim, it should “freely give
                                   8   leave” to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). A court has
                                   9   discretion to deny leave to amend due to “undue delay, bad faith or dilatory motive on the
                                  10   part of the movant, repeated failure to cure deficiencies by amendment previously allowed,
                                  11   undue prejudice to the opposing party by virtue of allowance of the amendment, [and]
                                  12   futility of amendment.” Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir.
Northern District of California
 United States District Court




                                  13   2008).
                                  14            c.     Motion for Preliminary Injunction
                                  15            The parties dispute whether the Court should apply the California standard for
                                  16   granting a preliminary injunction or the Ninth Circuit’s standard. See Mot. for Injunction
                                  17   at 12–13; Opp. to Mot. for Injunction at 6 & n.1. But the Court need not resolve this
                                  18   dispute. Both standards require the Court to examine a plaintiff’s likelihood of success on
                                  19   the merits. See Mot. for Injunction at 13 (citing Common Cause v. Bd. Of Supervisors, 49
                                  20   Cal. 3d 432, 443 (1989)); Opp. to Mot. for Injunction at 6 n.1 (citing Winter v. Natural
                                  21   Res. Defense Council, Inc., 555 U.S. 7, 22 (2008)). As discussed below, the Court lacks
                                  22   jurisdiction over Dr. Weiss’s right to fair procedure claim, and Dr. Weiss does not
                                  23   otherwise state a claim for which relief may be granted. Therefore, Dr. Weiss’s claims
                                  24   have no chance of success on the merits, such that the Court would deny his motion for a
                                  25   preliminary injunction under either standard.
                                  26   II.      DISCUSSION
                                  27            Dr. Weiss has not stated a claim for relief over which this Court has jurisdiction.
                                  28   Dr. Weiss’s claim under California law is not ripe because that law provides a cause of
                                                                                        6
                                          Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 7 of 9




                                   1   action for the wrongful termination of some benefit; Dr. Weiss does not allege that he has
                                   2   experienced any such termination, the future possibility of which is speculative. Dr. Weiss
                                   3   does allege that his practice has already been harmed by the Commission’s investigation—
                                   4   but Dr. Weiss has neither asserted a cause of action nor cited any substantive law that
                                   5   might entitle him to relief based on this harm. Thus, to the extent the Court has
                                   6   jurisdiction over this case, Dr. Weiss’s Complaint fails to state a claim for which relief
                                   7   may be granted.
                                   8            A.    Motion to Dismiss
                                   9            The Court lacks jurisdiction over Dr. Weiss’s claim that AAO has violated Dr.
                                  10   Weiss’s “right of fair procedure” because AAO intends to terminate or suspend his
                                  11   membership. Complaint ¶¶ 37, 39. Dr. Weiss characterizes his right of fair procedure as
                                  12   applying when “a private organization withdraws an important benefit [or] privilege that it
Northern District of California
 United States District Court




                                  13   has already conferred.” Complaint ¶ 37 (citing Curran v. Mount Diablo, 147 Cal. App. 3d
                                  14   712, 722 (1983)). But based on Dr. Weiss’s own allegations, AAO’s inquiry is ongoing.
                                  15   See id. ¶¶ 30–34. Even if AAO has violated its own internal procedures during that
                                  16   inquiry—an issue the Court need not address—Dr. Weiss has suffered no termination or
                                  17   suspension of any benefits or privileges. Therefore, Dr. Weiss has not suffered any injury
                                  18   relevant to his “right of fair procedure” cause of action, and lacks standing to pursue this
                                  19   claim.
                                  20            To the extent that Dr. Weiss argues AAO will terminate or suspend his AAO
                                  21   membership in the future, the claim is not yet ripe. Any harm that Dr. Weiss may suffer at
                                  22   the conclusion of the inquiry is entirely “hypothetical” and “abstract.” Wolfson, 616 F.3d
                                  23   at 1057. The Court is unwilling to assume that Dr. Weiss’s allegations establish that AAO
                                  24   will imminently both conclude that he has engaged in wrongdoing and sanction Dr. Weiss
                                  25   in any particular way. And the Court would have difficulty examining whether AAO’s
                                  26   future sanction of Dr. Weiss violated AAO’s procedures when that sanction is yet to occur.
                                  27            Dr. Weiss’s request for a declaratory judgment does not change this conclusion.
                                  28   Because Dr. Weiss’s claim fails to satisfy the requirements of standing and ripeness, it
                                                                                     7
                                          Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 8 of 9




                                   1   does not present an Article III case or controversy and does not fall within the Court’s
                                   2   jurisdiction under the Declaratory Judgment Act. See Principal Life Ins. Co., 394 F.3d at
                                   3   669.
                                   4          The Court acknowledges that Dr. Weiss’s other allegations could establish standing
                                   5   to bring some other claim against AAO, if such a claim were authorized by law. Dr. Weiss
                                   6   alleges that his medical practice has already suffered financially due to the Commission’s
                                   7   investigation. See Complaint ¶ 33. In that sense, Dr. Weiss alleges that he has already
                                   8   suffered a concrete financial injury, caused by AAO, which could be remedied by a
                                   9   favorable judicial decision. See Lujan, 504 U.S. at 560–61. But Dr. Weiss has not
                                  10   attempted to argue or cite any authority establishing that a person currently subject to an
                                  11   internal organizational inquiry may sue based on associated financial harm; instead, he
                                  12   relies exclusively on the “right of fair procedure.” Complaint ¶ 37.
Northern District of California
 United States District Court




                                  13          The Court thus grants AAO’s motion to dismiss with leave to amend. If Dr. Weiss
                                  14   wishes to assert a claim based on the harm to his practice, he will need to amend his
                                  15   Complaint and identify some authority for such a claim. And if Dr. Weiss has suffered any
                                  16   additional harms that could give rise to jurisdiction over his right of fair procedure claim,
                                  17   Dr. Weiss may amend his complaint with new allegations.
                                  18          B.     Motion for Preliminary Injunction
                                  19          Because the Court lacks jurisdiction over Dr. Weiss’s claim under California’s
                                  20   “right of fair procedure,” and Dr. Weiss has not otherwise stated a claim for which relief
                                  21   may be granted, Dr. Weiss has not shown a likelihood of success on the merits. Thus, the
                                  22   Court denies his motion for a preliminary injunction.
                                  23   III.   CONCLUSION
                                  24          For the foregoing reasons, the Court grants AAO’s motion to dismiss. Because it is
                                  25   possible that Dr. Weiss could allege facts that give rise to a valid cause of action against
                                  26   AAO, the Court grants Dr. Weiss leave to amend his complaint. See Leadsinger, 512 F.3d
                                  27   at 532. Dr. Weiss may file an amended complaint within 30 days from the date of this
                                  28   order. The Court denies Dr. Weiss’s motion for a preliminary injunction.
                                                                                      8
Case 3:20-cv-08124-CRB Document 33 Filed 01/15/21 Page 9 of 9
